

	

		II

		109th CONGRESS

		1st Session

		S. 1947

		IN THE SENATE OF THE UNITED STATES

		

			November 1, 2005

			Mr. Sununu (for himself,

			 Mr. Durbin, Mr.

			 Vitter, Mr. Kerry, and

			 Mr. Pryor) introduced the following bill;

			 which was read twice and referred to the Committee on Veterans'

			 Affairs

		

		A BILL

		To amend chapter 21 of title 38, United States Code, to

		  enhance adaptive housing assistance for disabled veterans.

	

	

		1.Short titleThis Act may be cited as the

			 Specially Adapted Housing Grants

			 Improvements Act of 2005.

		2.Adaptive housing

			 assistance for disabled veterans residing temporarily in housing owned by a

			 family member

			(a)Assistance

			 AuthorizedChapter 21 of title 38, United States Code, is amended

			 by inserting after section 2102 the following new section:

				

					2102A.Assistance

				for veterans residing temporarily in housing owned by a family member

						(a)Assistance

				authorizedIf a disabled veteran described in subsection (a)(2)

				or (b)(2) of section 2101 of this title resides, but does not intend to

				permanently reside, in a residence owned by a member of such veteran’s family,

				the Secretary may assist the veteran in acquiring such adaptations to such

				residence as are determined by the Secretary to be reasonably necessary because

				of the veteran’s disability.

						(b)Limitation on

				amount of assistanceSubject to section 2102(d) of this title,

				the assistance authorized under subsection (a) may not exceed—

							(1)$10,000, in the

				case of a veteran described in section 2101(a)(2) of this title; or

							(2)$2,000, in the

				case of a veteran described in section 2101(b)(2) of this title.

							(c)Limitation on

				number of residences subject to assistanceA veteran eligible for

				assistance authorized under subsection (a) may only be provided such assistance

				with respect to 1 residence.

						(d)RegulationsAssistance

				under this section shall be provided in accordance with such regulations as the

				Secretary may prescribe.

						(e)Termination of

				authorityThe authority to provide assistance under subsection

				(a) shall expire at the end of the 5-year period beginning on the date of

				enactment of the Specially Adapted Housing

				Grants Improvements Act of

				2005.

						.

			(b)Limitations on

			 adaptive housing assistanceSection 2102 of such title is

			 amended—

				(1)in subsection

			 (a), by striking The assistance authorized by section 2101(a)

			 and all that follows through any one case— and inserting

			 Subject to subsection (d), the assistance authorized under section

			 2101(a) of this title shall be afforded under 1 of the following plans, at the

			 election of the veteran—;

				(2)by amending

			 subsection (b) to read as follows:

					

						(b)Subject to subsection (d), and except as

				provided in section 2104(b) of this title, the assistance authorized by section

				2101(b) of this title may not exceed the actual cost, or in the case of a

				veteran acquiring a residence already adapted with special features, the fair

				market value, of the adaptations determined by the Secretary under such section

				2101(b) to be reasonably necessary.

						;

				and

				(3)by adding at the

			 end the following new subsection:

					

						(d)(1)The aggregate amount of

				assistance available to a veteran under sections 2101(a) and 2102A of this

				title shall be limited to $50,000.

							(2)The aggregate amount of assistance

				available to a veteran under sections 2101(b) and 2102A of this title shall be

				limited to the lesser of—

								(A)the sum of the cost or fair market

				value described in section 2102(b) of this title and the actual cost of

				acquiring the adaptations described in subsection (a); and

								(B)$10,000.

								(3)No veteran may receive more than 3

				grants of assistance under this

				chapter.

							.

				(c)Clerical

			 AmendmentThe table of sections at the beginning of such chapter

			 of such title is amended by inserting after the item relating to section 2102

			 the following:

				

					

						2102A. Assistance for veterans residing

				temporarily in housing owned by family

				member.

					

					.

			3.GAO

			 Reports

			(a)Interim

			 reportNot later than 3 years after the date of enactment of this

			 Act, the Comptroller General of the United States shall submit to Congress an

			 interim report on the implementation of section 2102A of title 38, United

			 States Code (as added by section 2(a)), by the Department of Veterans

			 Affairs.

			(b)Final

			 reportNot later than 5 years after the date of enactment of this

			 Act, the Comptroller General of the United States shall submit to Congress a

			 final report on the implementation of such section 2102A by the Department of

			 Veterans Affairs.

			

